ORDER

PER CURIAM.
Timothy Smith (“Movant”) appeals the judgment denying his Rule 24.035 motion for post-conviction relief after an eviden-tiary hearing. Movant claimed his plea counsel misrepresented to Movant the amount of time Movant would actually have to serve pursuant to his conviction. We have reviewed the briefs of the parties and the record on appeal and find the motion court’s determination that movant’s claims are refuted by the record is not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided the parties with a brief memorandum, for their information only, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).